Por cuant(0, este pleito se inició el 8 de junio, 1932 por demanda en cobro de pesos basada en un pagaré que se acompañó a la misma: $1,600 a vencer en julio 22, 1931;
Por cuanto, el demandado excepcionó la demanda por falta de hechos, excepción que fué declarada sin lugar' por resolución de julio 1, 1932 en la que se hizo constar que “El demandado expuso al tribunal verbalmente que en la demanda, si bien se alega la suscripción y entrega al demandante del pagaré objeto de la acción, no se alega de modo expreso la tenencia del mismo por dicho demandante. Sin embargo, acompañándose una copia del pagaré, el que no tiene en-doso alguno, y además alegándose en el hecho tercero que ni el principal ni los intereses le han sido satisfechos al demandante, debemos *996concluir que esta alegación es suficiente para informar al demandado de que el tenedor del pagaré lo es el propio demandante, . .
PoR CUANTO, el demandado radicó entonces su contestación en la que se limita a negar generalmente los hechos de la demanda;
PoR Cuanto, señalado día para la vista faltó en comparecer el demandado y practicada la prueba del demandante basándose en ella y en las alegaciones la corte dictó sentencia declarando la de-manda con lugar; y
Por cuanto, interpuesta por el demandado apelación contra dicha sentencia el 10 de noviembre último, el demandante solicitó su desestimación por frívola en moción de 2 de diciembre actual notifi-cada al demandante que nada ha alegado por escrito y no compa-reció a la vista de la misma celebrada el 12 de diciembre en curso;
Por tanto, de acuerdo con la ley, el reglamento y la jurispru-dencia de esta corte establecida entre otros en los casos de Santiago v. Hernández, 42 D.P.R. 75 y Avilés v. Sucesores de A. Suárez, 42 D.P.R. 334, se desestima, por frívolo-, el recurso.